Case 1:19-cv-04625-WFK-RER Document 55 Filed 08/29/19 Page 1 of 2 PageID #: 2547

 Holland & Knight
 701 Brickell Avenue, Suite 3300 I Miami, FL 33131 I T 305.374 .8500 I F 305.789.7799
 Holland & Knight LLP   I www.hklaw.com

                                                                                               Josias N. Dewey
                                                                                                (305) 789-7746
                                                                                        joe.dewey@hklaw.com



   August 26, 2019

   David L. Kornb lau
   Covington & Burl ing LLP
   The New York Times Building
   620 Eighth Avenue
   New York, NY I 0018- 1405

   Jorge Tenreiro
   U.S. Securities and Exchange Commission
   Division of Enfo rcement
   New York Regional Office
   200 Vesey Street, Suite 400
   New York, NY I 028 1

   Re: SEC v. Reginald Middleton, et. al.

   Gentlemen:

       Pursuant to the Temporary Restraining Order Freezing Assets, Requiring Defendants to Show
   Cause, and Granting Other Relief ("Order") issued on August 12, 20 19 by the Un ited States
   District Court, Eastern Distri ct of New York (the "Court"), the undersigned, having been
   appointed the Independent Intermediary under the Order, hereby certifies that (i) I have provided
   the Defendant Reginald Middleton with one or more public addresses under my control for the
   Ethereum and Bitco in public blockchains (collectively, the "Controlled Addresses"), (ii)
   Defendant Reginald Middleton transferred the di gital assets identified on Schedule A attached
   hereto (the "Digital Assets"), to the Controll ed Addresses on August 21and 22 of2019, and (iii)
   the Digital Assets will be securely held in escrow pending further direction by the Court.


                                                                   Sincerely yours,

                                                                  C\~11~
                                                                   J~as N. Dewey
 Case 1:19-cv-04625-WFK-RER Document 55 Filed 08/29/19 Page 2 of 2 PageID #: 2548
                                    Schedule A
                                                                                                Token Amount

Transfer from known address on August21. 2019
Ox67bb19d5a4F1B9939178d92a09d62444E4a76438                                    Ether              30495.8641
Ox67bb19d5a4f1b9939178d92a09d62444e4a76438       -----------
                                                                            , f:_t~r                 0.1
Ox67bb19d5a4f1b9939178d92a09d62444e4a76438                                  i Ether                  0.5

Ox2483b897720a 1fF105675ba04F6e1 C46CD903ec2                                 Ether                6367.7140
Ox2483b897720a1ff105675ba04f6e1c46cd903ec2                                   Ether                   0.01
Ox2483b897720a 1fF105675ba04F6e 1C46C D903ec2                                Veritaseum          9809.752941
Ox2483b897720a1fF105675ba04F6e1 C46CD903ec2                                  Ve Gold G1             1.004
Ox2483b897720a1fF105675ba04F6e1 C46CD903ec2                                 :ve Gold K1          0.83440775

Transfer from unknown address on August 21. 2019

Ox74c760a2840CC4f6a65AAc5bE052ebb1 B8739E88                                     Veritaseum          0.651

OxEEAFOB2DBBF6DOA 7DEOe0668a1 c97ba7f3098840                                 VGLZ1                 252.889
OxEEAFOB2DBBF6DOA 7DEOe0668a1 c97ba7f3098840                                 VGLK1                  4.37
OxEEAFOB2DB BF6DOA7DEOe0668a 1c97ba7f3098840
                         ---                        --------
                                                                             VSLK1                 165.167
OxEEAFOB2DB BF6DOA7DEOe0668a 1c97ba7f3098840                                 VPMZ1                 43.759
OxEEAFOB2DBBF6DOA7DEOe0668a1c97ba7f3098840                                  .VGLG1                 647.725
OxEEAFOB2DBBF6DOA7DEOe0668a1c97ba7f3098840                                  'VSLZ1                 93.939
OxEEAFOB2DBBF6DOA7DEOe0668a1c97ba7f3098840                                  :veritaseum            135.993
OxEEAFOB2DBBF6DOA7DEOe0668a1c97ba7f3098840
                               -   ---- -    -- - - -          - -   ----
                                                                             Ether                  0.01
OxEEAFOB2DBBF6DOA7DEOe0668a 1c97ba7f3098840                                  Ether                  1050
OxEEAFOB2DBBF6DOA7DEOe0668a1c97ba7f3098840                                  ,PPT                    4.386
OxEEAFOB2DBBF6DOA7DEOe0668a 1c97ba7f3098840                                 ,LPT                    2.712
OxEEAFOB2DBBF6DOA7DEOe0668a 1c97ba7f3098840                                  Ether


Ox07479145E52aDc22e6c4DC2c6809a69716823f42                                    Veritaseum            0.01
OxD7479145E52aDc22e6c4DC2c6809a69716823f42                                  -Veritaseum            100000
OxD7479145E52aDc22e6c4DC2c6809a69716823f42                                  · Veritaseum         97750353.55
OxD7479145E52aDc22e6c4DC2c6809a69716823f42                                    LPT                  2.1416

, 1Jn6XJtCUrCAyEx328Ddn7njAcqKJ21 CbJ                                       • Bitcoin              0.0010

.1 [))(\JeK11 gJCFpswAM2P6tTC2pg~:Lg~-?~~
14ioyNTzBQY9kqK6Wz1V115e~yqV\lf-!_rtM2Y'f!W
1 L2yn1 oubhnVHze7vajFxctBor5f'J_fk2!-J~r                                       Bitcoin          42.7531391

13eFTG5BZirH4WzMhPWDt9VJkDDezz7nke
19tl87qf8DaiQmtyBZFZoDDrSLQp~~cd7
19Q8afsDfNdyAoJbU8mNSx7uDj9Bjkncjs
16obZVxWffrEifadq9L9K9rEaDEf>sl(11 eH
155Jpk9qqak7sMnE2bgkp~rU4wUxeRfg1J[)
14M1 F4VRvxHJGCmNEixnMwtr.:)f.v<?c:f(::2_8Hz                                    Bitcoin            0.0170


Transfer from unknown address on August22. 2019

Ox40947113688569aE7EF7F605ae2a48aC1b12e33F
                  ~                -   ---
                                                                             Veritaseum      997.152113167195203
Ox40947113688569a E7 E F7 F6D5ae2a48aC1b12e33F                              •!=ther                 0.0534

OxA64983B89345AEa760Ec122f1 DDA463EDc91 OOBF                                "LPT                    2.139
OxA64983B89345AEa760Ec122f1 DDA463EDc91 OOBF                                 PXT                    2000
OxA64983B89345AEa760Ec122f1_ [)p~~E)3EDc91 OOB_F                             PPT                    1000
OxA64983B89345AEa760Ec122f1 DDA463EDc91 OOBF                                ;ppp                  9326.805
OxA64983B89345AEa760Ec122f1 DDA463EDc91 OOBF                                ·Veritaseum          71137.00128
OxA64983B89345AEa760Ec122f1
                       -- --
                             DDA463EDc91 OOBF
                                   ---       ----
                                                                            ·omiseGO                 200
OxA64983B89345AEa760Ec122f1 DDA463EDc91 OOBF                                 Ether                 0.0850

Ox9b6EFFA280482BOOc8898d5b4cB7fFFe05AB8CbF                                  ,Veritaseum             0.181
Ox9b6EFFA280482BOOc8898d5b4cB7fFFe05AB8CbF                                  'Ether                 0.2673

Ox75C526d5143792446E0837B5ac84f17576dd76B
                           -------- ·-
                                          1                      ----
                                                                                Veritaseum         18.6879
Ox75C526d51437924~6Ep837B~~£~-1f1757E)(jd76B 1                                  Ether              41.6247

Ox95841340a779363E9329ed5019E72A<:)?98-9fd304                                 Centra                1000
Ox95841340a779363E9329ed5019E72A05989fd304                                  : Ether                0.0040

Ox74c760a2840cc4f6a65aac5_be052eb~1 b8?J9e88                                    Ether              0.2349

Oxe8916277b0953034f085d4f6fa4dafb89e003492                                      Ether              2.5737
